ORDER
The following order was entered:
Defendants’ motion to appear, filed on 20 October 2016, is allowed. This case is stayed by virtue of the automatic stay arising from the bankruptcy proceeding against defendant 3 Star Properties, LLC in the United States Bankruptcy Court for the Southern District of Texas in Case 16-34815. Plaintiff’s motion to be permitted to proceed now in the trial court against the remaining defendants, filed on 27 October 2016, also appears to be subject to the automatic stay.
By order of the Court in Conference, this 1st day of November, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 1st day of November, 2016.
J. BRYAN BOYD Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk